DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of (i) alfaxalone; (ii) 2-hydroxypropyl-β-cyclodextrin; (iii) chlorocresol; (iv) ethanol; and (v) phosphate based buffer in the reply filed on 8/3/2020 remain acknowledged.
Claims 11-12, 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2020.

Response to Arguments
Applicants' arguments, filed 1/28/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9-10, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodchild et al. (US 2012/0316146 A1; 2012; filed 2011 Jan; priority 2010; IDS reference); in view of Adami et al. (WO 2005/082416 A2; 2005; IDS reference) and CDC (“Questions about Multi-dose vials”; https://www.cdc.gov/injectionsafety/providers/provider_faqs_multivials.html; 2011 Feb 9 last update; cited in a prior Office action, as evidenced by the Internet Archive Wayback Machine record captured 2011 May 9; https://web.archive.org/web/20110509052819/https://www.cdc.gov/injectionsafety/providers/provider_faqs_multivials.html; accessed 7/25/2021; cited in a prior Office action); and Akers (“Chapter 41: Parenteral Preparations”; in “Remington: The Science and Practice of Pharmacy; 21st Edition; Beringer et al. Eds.; 2005; Chapter 41; cited in a prior Office action)”.
Claims 7-8 have been canceled.  The limitation of prior claim 8 has been amended into independent claim 1; i.e., the claims upon amendment are patentably indistinct from the claims prior to the amendment.  Accordingly, Applicant has already received notice of the rejection basis, which would have been applied as a final rejection on the grounds and art of record, had the current claims been entered in the Application prior to filing of RCE.
Goodchild teaches Alphaxalone was widely used around the world as an intravenous anaesthetic together with alphadolone [Althesin; Alfathesin] in human patients until 1983. Although these anaesthetics have a high therapeutic index, they were nevertheless withdrawn from clinical practice due to occasional, unpredictable yet severe anaphylactoid reactions to a polyethoxylated castor oil excipient (Cremophor EL [Registered Trademark]) ([0009]).
The present invention provides an anaesthetic or sedative composition comprising a neuroactive steroid anaesthetic selected from a group that includes applicant elected alphaxalone formulated with a cyclodextrin or modified form thereof ([0019]).   A suitable cyclodextrin includes a sulfoalkyl ether dextrin, such as (7) sulfobutyl ether β-cyclodextrin. Other derivatives include hydroxyalkylated [i.e., hydroxyalkyl substituted] cyclodextrins ([0030]; see also [0079]).  The host/guest composition is to be sterilizable, administrable by intravenous injection with minimal pain and exhibiting a therapeutic index of greater than 5 ([0064]).
Alphaxalone formulated in hydroxypropyl β-cyclodextrin is taught ([0125]; see also p. 14, Table 7, for 2-hydroxypropyl cyclodextrin substituent location).  In Example 3, alphaloxone was present at 9 mg/ml (0.9 % w/v).
In a further aspect, the formulations of the present invention also include one or more agents such as excipients and/or preservatives, microbial retardants. Other agents may also be included to reduce toxicity. Agents include, for example, benzyl alcohol ([0072]).  A buffer is optionally present and when present the pH of the formulation is from about pH 5.5 to about pH 8.0 ([0092]).  Buffers include phosphate buffers ([0071]).  Applicant elected alphaxalone formulated in hydroxypropyl β-cyclodextrin is mentioned ([0125]; see also p. 14, Table 7).  The neuroactive steroid anaesthetic may be used in combination with another sedative or other active agent ([0078]).
Thus, Goodchild teaches injectable pharmaceutical compositions that utilize cyclodextrins, including applicant elected hydroxypropyl β-cyclodextrin as a solubilizing agent for applicant elected alfaxalone (formation of inclusion complexes of the hydrophobic drug within the void central cavity of the cyclodextrin; paragraph [0006]) complexes.  The exemplary formulation (Example 1; [0106]-[0109]) uses saline as a solvent, at 0.9% w/v (i.e., water is present). Teachings of this reference include preservatives, with benzyl alcohol named as exemplary; and a buffer to maintain pH from 5.5 to 8; buffers include applicant elected phosphate (i.e., a phosphate / acid mixture, to buffer the pH at the desired value). 
While preservatives are taught, Goodchild does not discuss criteria for determining efficacy of antimicrobial preservation (European or United States criteria from any Pharmacopeia year).  The instant specification indicates the following criteria are required (p. 43, Table 2):

    PNG
    media_image1.png
    423
    841
    media_image1.png
    Greyscale

Regarding the requirement of storage in a multi-dose container Example 1 formulated 6 ml of a formulation, which was used for a series of rats (i.e., this is a multi-dose formulation in a container); in Example 6 there are 10 repeated doses, with sleep times coving 0.8-4.3 minutes [0157]; i.e., all 10 doses occur within a single day.  This also implies that a multi-dose formulation was the source of the administered anaesthetically effective dose administered, with a sequence of sequential withdrawn anesthetically effective doses.  At some point the withdrawal of doses would end due to no further dosing available in the container, or reaching the end of the experiment, followed by no further doses.  The recited at least 28 day elapsed time period would have been characteristic of finishing the experiment, (without further use of additional doses, if any remain) absent evidence to the contrary.  In either case, repeated withdrawal until the container is empty or until an expiration date of at least 28 days (determined by routine optimization of how long the doses are good for) are considered obvious as a result of routine optimization.  Multi-dose storage has the advantage of reduced container costs for dosing, relative to single dose delivery.  Optimization of the maximum efficacy period after first withdrawal would have been motivated by safety considerations.
The Goodchild compositions do not mention applicant elected ethanol as a co-solvent (although use of reagents in Remington's generally is discussed which would include such co-solvents; [0079]).  Goodchild does not specifically teach the elected preservative, chlorocresol.
Adami teaches antimicrobial preservatives to achieve multi-dose formulation using beta-cyclodextrins for liquid dosage forms (title); assuring adequate solubility of a pharmaceutical drug in parenteral formulations is crucial, especially when the drug has low aqueous solubility. pH modification of the solution, drug salt form selection, and the use of co-solvents are common approaches used to achieve adequate solubility (p. 3, lines 10-13).  Cyclodextrin may enhance solubility by forming an inclusion complex with the drug molecule whereby the insoluble/ hydrophobic drug is inserted into the hydrophobic cavity of the cyclodextrin. The outer hydrophilic shell of the cyclodextrin molecule then enhances solubility of the entire complex. Standard terminology for cyclodextrin complexation identifies the cyclodextrin as a "host'' molecule and the drug as a "guest'' molecule. Unfortunately, the cyclodextrin used to form the inclusion complex may also bind preservatives, inactivating many poorly water-soluble preservatives (p. 3, lines 15-22).  Sulfobutylether-β-cyclodextrin (hereinafter "SBE-CD") was found to be effective at both increasing the solubility of compound of Formula la and ameliorating injection site reactions. Unfortunately, investigation determined that SBE-CD formed complexes with both antimicrobial preservative (e.g. meta-cresol) and the compound of Formula la, resulting in competitive binding interactions and, in general, antimicrobial ineffectiveness (p. 3, lines 23-28).  Consequently, it was necessary to obtain an optimal balance between a sufficient concentration of cyclodextrin (e.g., SBE-CD) and antimicrobial preservative (e.g. meta-cresol). While a lower concentration of SBE-CD would increase antimicrobial preservative efficacy, this advantage would be offset, however, by a decrease in acceptable injection site toleration (“IST”). These competing performance characteristics necessitated balancing antimicrobial preservative efficacy (criteria A) and acceptable injection-site-toleration for the product (p. 3, lines 29-35).  
In a preferred embodiment, the β-cyclodextrin is 2-hydroxypropyl-β-cyclodextrin (p. 4, lines 16-18).  In another embodiment, the pharmaceutically acceptable preservative is selected from thimerosal, propylene glycol, phenol, or meta-cresol or a combination thereof. Preferably the preservative is meta-cresol (p. 4, lines 19-21).  In a preferred embodiment, Antimicrobial Effectiveness Test (AET) requirements meet Pharmaceopia Europa Criteria A and B and USP AET criteria (p. 8, lines 14-15).  The term "Active Pharmaceutical Ingredient" or "API," as used herein refers to a pharmaceutical drug substance having therapeutic properties and having the ability to bind or be "sequestered" in cyclodextrin (p. 9, lines 22-24).
A multi-dose formulation of the compound of Formula la containing 10 mg A/mL compound of Formula la and 10%(w/v) cyclodextrin at pH 4.4 was utilized to identify an efficacious antimicrobial preservative that did not significantly interact with cyclodextrin.  From preliminary experiments, the solubility of the compound of Formula I in the presence of 2-hydroxypropyl-β-cyclodextrin was similar to the solubility in the presence SBE-CD. Furthermore, both yielded a formulation with acceptable injection site toleration (“IST”) (p. 12, lines 8-14).  A preliminary screen for an antimicrobial preservative for the multidose compound of Formula la formulation was conducted with compounds that include [each of the following instant claimed compounds] chlorocresol, phenyl ethanol, benzyl alcohol, ethanol, benzethonium chloride, benzalkonium chloride, chlorobutanol, meta-cresol, phenol, and 25% propylene glycol. Initial results indicated that thimerosal, chlorobutanol / phenylethanol, ethanol and propylene glycol (50%) satisfied USP/Ph. Eur. requirements (Table VII) (p. 12, lines 19-25).  When considering injection site toleration issues, chlorobutanol/ phenylethanol, ethanol and propylene glycol demonstrated poor injection site toleration (Table VIII).  Solubility analysis utilized a pH of 4.2 in a phosphate / acetate buffered solution (a phosphate based buffer; p. 14, lines 28-29).
Table III lists antimicrobial preservatives, which include chlorocresol at 0.1% (1 mg/mL, rendering this amount obvious), (pH 4.4) and ethanol at 15% (pH 4.4) and benzethonium chloride, at 0.02 % w/v (p. 28).  Table V (pp. 29-30) lists the USP and European Pharmacopoeia requirements:

    PNG
    media_image2.png
    906
    1296
    media_image2.png
    Greyscale

These criteria are identical to the instant disclosed criteria (see above, Table 2); i.e., a composition meeting USP and Ph.Eur. “crit. B” levels as set forth by Adami also meets the recited 2011 testing criteria of instant claim 1.  (Additionally, it is noted that at the time of the instant invention (claiming priority to 2011), that, even if the tests differ in some manner, it would further have been obvious to review the most recent (2011) set of pharmacopoeia criteria, and test based on these most recent criteria.)
Table VII (pp. 33-34) provides amounts of formulations for a series of preservatives.  It is noted that all tested ethanol formulations (15 or 30% EtOH) are indicated to be effective for USP and at least Ph.Eur. Criteria B.  Consideration of the results for meta-cresol are instructive:

    PNG
    media_image3.png
    369
    1394
    media_image3.png
    Greyscale

At the highest cyclodextrin concentration (10% SBE-CD) and constant meta-cresol concentration (0.3%) the composition fails to meet the Criteria B of the European Pharmacopoeia.  This would be explained by the fact that complexation of meta-cresol would reduce the solution concentration to a level that does not have sufficient preservative efficacy.  Thus, optimization of concentrations of each of the preservative and cyclodextrin components are crucial for success in satisfying USP and Ph.Eur. B preservative criteria. 
Adami teaches co-solvent preservative approaches, ethanol and propylene glycol failed to satisfy acceptable IST.  These studies used 15% ethanol.  Meta-cresol had good IST results (p. 36, Table VIII), and exhibited excellent stability and injection site toleration (p. 37, lines 3-4).
Adami uses phosphate based buffers for solubility analysis; establishes preservatives that include phosphate based buffers in the pH of around 4.4, and teaches that ethanol, chlorocresol and benzethonium chloride are known preservative compounds.  While 15 and 30% ethanol satisfy USP and Ph. Eur., Criteria B, the concentrations are apparently too high, in that 15% causes unacceptable intolerance at the injection site.  Chlorocresol alone did not meet the desired USP and Ph. Eur., Criteria B preservative levels.  Benzethonium chloride met the USP (Table VII). The skilled artisan would have had a reasonable expectation that reduction of ethanol levels would reduce injection intolerance, and would have been motivated to determine what levels, such as 10%, could be used to achieve suitable IST results. Use of this level, would have been expected to provide some level of preservation.  Combination of this co-solvent with another preservative material, such as chlorocresol or the combination of chlorocresol and benzethonium chloride, would have also been expected to satisfy the combined USP and Ph. Eur., Criteria B efficacy for antimicrobial preservation (AET).  Optimization of the amounts of ethanol, chlorocresol and benzethonium chloride would have been obvious with a reasonable expectation to satisfy the desired AET criteria and simultaneously reducing objective IST results balanced objectives taught by Adami.
The approach of Adami would have reasonably been expected to apply to other drug systems, such as the alfaxalone with 2-hydroxypropyl-β-cyclodextrin complex formulations taught by Goodchild.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to formulate alfaxalone, e.g., at 9 or 10 mg/ml (0.9% w/v), with 2-hydroxypropyl-β-cyclodextrin complex aqueous solutions containing a phosphate based buffer (i.e., phosphate/acid buffer system) at a pH in the range of Goodchild including the recited range from 6.0-7.5, and to substitute applicant elected chlorocresol for the Goodchild preservative, and to add Applicant elected ethanol as a co-solvent and second preservative material for the preservative taught by Goodchild.  Use of chlorocresol would have been obvious at 0.1%, taught by Adami.  Use of ethanol in the range from 10 up to 15% (relevant to claims 8, 13) would also have been obvious, based on routine optimization of the ethanol amount.  Modification of the Goodchild formulation components to include ethanol and to substitute chlorocresol would have been motivated by the desire to satisfy the combined USP and Ph. Eur., Criteria B efficacy for antimicrobial preservation taught by Adami in the Goodchild formulations.  Alternatively it would have been obvious to include ethanol at optimized amounts together with chlorocresol and benzethonium chloride in amounts taught by Adami.  Additionally, as a side benefit use of 10% ethanol would have been expected to enhance solubility.  As discussed above, optimization of amounts of cyclodextrin, ethanol, chlorocresol and benzethonium chloride would have been motivated by the desire to satisfy the AET criteria, to provide acceptable IST and a stable formulation.  Use in the method taught (implying repeated withdrawal and dosing from a multi-dose container, ultimately reaching the maximum available in the container, or stopping after an optimal time period, 28 days or more, as a result of routine optimization) would have been obvious in method based on Goodchild, when utilizing the obvious formulation modifications.
An amount within the wide range required for 2-hydroxypropyl-beta-cyclodextrin would have been obvious, when using a 1:1 to 1:6 ratio of alfaxalone:HPCD (see [0069] of Goodchild), based on the ratios taught by Goodchild, and the routine optimization of component amounts.
Adami identifies chlorocresol and ethanol individually to be effective anti-microbial preservatives. However, each are taught to be suitable antimicrobial preservatives which were tested.  The chlorocresol alone did not meet the U.S. and Europa Pharmaceopia standards, but ethanol did.  Preservatives are taught as additives by Goodchild, even suggesting more than one can be added.  Although chlorocresol and ethanol are not the most preferred by Adami, the combination of the two would have been obvious.  By adding some chlorocresol and less ethanol than Adami uses, the skilled artisan would have had a reasonable expectation of achieving the U.S. and Europa Pharmaceopia standards, but by reducing the amount of ethanol, the skilled artisan would also have reasonably expected to achieve acceptable injection site tolerance (IST).
Use of ethanol would also have reasonably provided the additional solvation benefit.  Although Goodchild discusses a polymer to solubilize, the skilled artisan would have recognized this cosolvent (language used by Adami) would have has similar solvation/stabilization as the Goodchild polymers, while contributing to the preservation effect.
The instant rejection does rely on non-preferred embodiments, chlorocresol and ethanol.  However, selection of these two preservatives, where ethanol also has a second motivating cosolvent property (which would solubilize/stabilize the Goodchild drug formulation), is still an acceptable rationale for obviousness.  See MPEP 2123 (I):
II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The fact that the chlorocresol and ethanol as preservatives have been described as somewhat inferior to m-cresol does not render the instant claims patentable over these references.  In formulations with a different drug, and a different cyclodextrin (compared to the SBE-CD) from those the IST tests were conducted using, the skilled artisan would not necessarily expect the same unacceptable IST.  However, the rejection basis suggests an approach whereby the ethanol amount is reduced if unacceptable IST test results occur, and balancing the aspects of antimicrobial efficacy with minimizing IST sensitivity.  The fact that these compounds are preservatives (although nonpreferred) would render obvious the combination of these two agents prima facie obvious.  
As pointed out in MPEP 2144.06 (I), “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 4, 13, the range of alphaxalone taught at [0075] is from 1-100 mg/ml, such as 10 mg/ml (i.e., 1% w/v).  Thus, this amount would have been obvious.  
Regarding the concentration of HPβCD (80 mg/mL, claim 10; or 8-40% 80-400 mg/mL, claim 13), molar ratio of anaesthetic to cyclodextrin from 1:1 to 1:4 are taught (claim 4).  For 10 mg/mL, a 1:1 molar ratio of CD corresponds to 70 mg/mL (MW alfaxalone 332.5 g/mol; MW 2HPβCD 2354.65); 1:4 corresponds to 283 mg/mL.  This range reads on the range of claim 13 and encompasses claim 10 (80 mg/ml), rendering the amount obvious.
With respect to claims 10 & 13, addition of the potassium salt of phosphoric acid to phosphoric acid would have been an obvious manner of preparing phosphate buffer.  Routine optimization of amounts, based on achieving buffering capacity to the pH range discussed would have given concentrations, absent evidence to the contrary.  In the presence of dissolved sodium chloride, the sodium salt of phosphoric acid would also have been obvious alternative salt to prepare phosphate buffer in the composition, rendering claims 10, 13, 14, 15 & 19 obvious.
Regarding a prior claim amendment, each independent claim requires the claimed composition to be stored in a sealed multi-dose container; and each require a step of broaching the sealed multi-dose container.  The claimed sealing and broaching are not explicitly discussed by Goodchild or Adami.  Nonetheless, these details do not render the claims patentable, as they are well known for multi-dose formulations.
The CDC rules about multi-dose formulations are addressed by the cited webpage edited in February 9 of 2011; the May 9, 2011 capture evidences publication on or before the capture date.  CDC teaches a multi-dose vial is a vial of liquid medication intended for parental administration (injection or infusion) that contains more than one dose of medication.  Multi-dose vials are labeled as such by the manufacturer and typically contain an antimicrobial preservative to help prevent the growth of bacteria (Question 1).  Regarding discarding multi-dose vials, medications vial should always be discarded wherever sterility is compromised or questionable; discussing USP Chapter 797, if a multi-dose has been opened (breaching of the sealed container) or accessed (e.g., needle-punctured), the vial should be dated and discarded within 28 days unless the manufacturer specifies a different (shorter or longer) date for that opened vial (Question 4).  The discussion mentions puncturing the vial (indicating breaching the sealed container), and explicitly names the same 28 days maximum usefulness of the container after the breaching first occurs, as is also required by the instant claims.
As evidenced by the CDC questions about multi-dose vials, a sealing of a multi-dose container is the typical manner in which products are delivered for use.  Use of the product in the multi-dose container requires opening the vial or puncturing the vial with a needle (indicating a sealed puncturable top, such as a rubber type sealed cap, has been used to seal the vial; opening involves “broaching” the sealed portion).  After opening, the standard maximum use is 28 days, as is presently required.  Accordingly, the amended limitations are CDC recognized standards for multi-dose formulations, which would have been obvious to use in the obvious multi-dose formulations.  
Akers (a Remington’s chapter) teaches considerations for Parenteral Preparations (title).  Vehicles include water, and water-miscible vehicles, which include ethyl alcohol as one of three most important solvents, used as a co-solvent (802, last two paragraphs).  Antimicrobial agents are discussed; the USP states that antimicrobial agents in bacteriostatic or fungistatic concentrations must be added to preparations contained in multiple-dose containers (similar to the CDC questions page); tests for Antimicrobial Preservative Effectiveness are mentioned (803, right, 2nd paragraph).  There is a section on general guidance for developing formulations of parenteral drugs (804); the sixth consideration is about packaging, and includes rubber closure and aluminum cap.  Rubber closures are used to permit introduction of a needle from a hypodermic syringe into a multiple-dose vial and provide for resealing as soon as the needle is withdrawn, each vial is sealed with a rubber closure held in place by an aluminum cap (811, 6th paragraph & Figure 41-5).  Thus, sealing is part of production of Parenteral Preparations, and withdrawing of first dose involves broaching the sealed multi-dose container (e.g., injection of a needle from a syringe through the rubber closure).  
Thus, Akers establishes that the added sealing and broaching the sealed multi-dose container are normally practiced by artisans utilizing multi-dose formulations.  It would have been obvious to seal the obvious multi-dose formulations, based on considerations of CDC and Akers, and to broach the seal to start to administer the formulation in the obvious anaesthetizing method based on the references, giving the claimed method.

Applicant argues:
Claims 1-10 and 13-15 were rejected under pre-AIA  35 U.S.C. 103(a) as being allegedly unpatentable over Goodchild et al. (US 2012/0316146 A 1; 2012; filed 2011 Jan; priority 2010; IDS reference); in view of Adami et al. (WO 2005/082416 A2; 2005; IDS reference) and CDC ("Questions about Multi-dose vials"; https://www.cdc.gov/injectionsafety/providers/providerfaqsmultivials.html; 2011 Feb 9 last update, as evidenced by the Internet Wayback Machine record captured 2011 May 9; https://web. archive. org/web/20110509052819/https://www. cdc. gov/inj ectionsafety/providers/pro viderfaqsmultivialslhtml; accessed 7/25/2021); and Akers ("Chapter 41: Parenteral Preparations"; in Remington: The Science and Practice of Pharmacy; 21st Edition; Beringer et al. Eds.; 2005; Chapter 41)". Applicant respectfully traverses this rejection, especially as applied to amended claim 1. 
The cited references do not teach or suggest pending claims because the cited references do not teach or suggest the combination: "one or more water soluble complexes, each comprising one or more of a cyclodextrin or a cyclodextrin derivative, and a hydrophobic drug;" "at least one preservative selected from the group consisting of: m-cresol, chlorocresol, methylparaben, ethylparaben, propylparaben, butylparaben, chlorobutanol, benzethonium chloride, benzalkonium chloride, boric acid, benzyl alcohol, cetylpyridinium chloride, cetrimide, phenol, phenylethanol, and phenoxyethanol;" and "at least one co-solvent comprising 10 % w/v to 15 % w/v ethanol." 
The filed application recites with respect to cyclodextrins: 
When cyclodextrins and their derivatives are used to solubilize material in aqueous media, competition can occur between the various species present in the solution to occupy the central cavities of the cyclodextrin molecules. This means one compound may be solubilized to a greater degree in relation to any other compounds which may be present. This is an important point to consider when solubilizing pharmaceutical compounds with cyclodextrins, as ideally it is the active ingredient, e.g. a drug molecule, which is incorporated into the cyclodextrin and not any of the other excipients which may be present within a composition. For example, preservative species may be introduced into a liquid pharmaceutical composition in order to kill any bacteria, yeast or mold that may be accidently introduced into the composition. These preservative species may displace the drug molecule from the hydrophobic cavity of the cyclodextrin or cyclodextrin derivative, wherein the drug is unable to remain solubilized in the liquid medium and precipitates from the solution. The displacement of the drug molecule may lead to the formation of particulate matter, which has safety implications when the pharmaceutical composition is delivered via an injection.  (Emphasis added.) 
The Final Office Action asserts that "[t]he Goodchild compositions do not mention applicant elected ethanol as a co-solvent (although use of reagents in Remington's generally is discussed which would include such co-solvents.... Goodchild does not specifically teach the elected preservative, chlorocresol." Final Office Action, page 8. 
The Final Office Action includes Adami to remedy the absence of ethanol as a co-solvent and chlorocresol as a preservative in Goodchild. Final Office Action, page 10. The Final Office Action points out that: "Adami teaches co-solvent preservative approaches, ethanol and propylene glycol failed to satisfy acceptable IST. These studies used 15% ethanol. Meta-cresol had good IST results..., and exhibited excellent stability and injection site tolerance...." Final Office Action, page 12. 
The Final Office Action concludes that "optimization of the amounts of ethanol, chlorocresol and benzetheonium chloride would have been obvious with a reasonable expectation to satisfy the desired AET criteria and simultaneously reducing objective IST results balanced objectives taught by Adami." Final Office Action, page 13. 
The Final Office Action supports this conclusion by asserting: 
Adami... teaches that ethanol, chlorocresol and benzethonium chloride are known preservative compounds. While 15 and 30% ethanol satisfy USP and Ph. Eur., Criteria B, the concentrations are apparently too high, in that 15% causes unacceptable intolerance at the injection site. Chlorocresol alone did not meet the desired USP and Ph. Eur., Criteria B preservative levels. Benzethonium chloride met the USP (Table VII). The skilled artisan would have had a reasonable expectation that reduction of ethanol levels would reduce injection intolerance, and would have been motivated to determine what levels, such as 10%, could be used to achieve suitable IST results. Use of this level would have been expected to provide some level of preservation. Combination of this co-solvent with another preservative material, such as chlorocresol or the combination of chlorocresol and benzethonium chloride would have also been expected to satisfy the combined USP and Ph. Eur., Criteria B efficacy for antimicrobial preservation (AET). 
Final Office Action, page 13. 
Goodchild: 
Applicant incorporates by reference the arguments presented in the April 13th Amendment/Response (the "April 13th Office Action Response") with respect to Goodchild. See April 13th Office Action Response, pages 7-14. However, to summarize, Applicant had previously argued that Goodchild: (i) does not require a preservative, (ii) is silent regarding a co- solvent, (iii) is silent regarding whether a co-polymer might actually increase viscosity and be unsuitable for an IV, (iv) is silent regarding competition between a preservative and hydrophobic active agent, (v) does not disclose solubility issues, (vi) is silent regarding storage in a sealed container and thus compliance with pharmacopeia standards, (vii) is silent regarding multidose vials, (viii) discloses a ratio between the active and cyclodextrin that can affect viscosity, delivery, and preservative efficacy because of the increased preservatives in the pocket of the cyclodextrin, and (ix) refers to Remington's which would not be sufficient to render obvious over 400 pages of boilerplate material. These are numerous and significant differences. 
Adami: 
Applicant incorporates by reference the arguments presented in the April 13th Office Action Response with respect to Adami. See April 13th Office Action Response, pages 14-21. To summarize, Applicant has previously argued that Adami: (a) Adami disclosed pain at the injection site for ethanol at levels of 15% w/v and 30% w/v, (b) Adami required a balanced ratio between the API, preservative, and cyclodextrin to have a sufficient amount of free preservative and preservative efficacy and was dependent on the specific API which did not have the degree of insolubility of alfaxalone, (c) Adami does not combine a preservative and co-solvent, and (d) there would be no reason to combine the co-solvent ethanol (which resulted in pain at the injection site) with a preservative (which did not have sufficient efficacy). 
Goodchild and Adami do not render the claims obvious 
The Final Office Action argues in part that: (i) Adami teaches that 15% and 30% w/v ethanol satisfy USP and Ph. Eur., Criteria B, (ii) Chlorocresol did not satisfy USP and Ph. Eur., Criteria B but benzethonium chloride did satisfy USP and Ph. Eur., Criteria B, (iii) the skilled artisan would have had a reasonable expectation that reduction of ethanol levels would reduce injection intolerance, (iv) use of this level would have been expected to provide some level of preservation, and (v) combination of this co-solvent with another preservative material, such as chlorocresol or the combination of chlorocresol and benzethonium chloride would have also been expected to satisfy the combined USP and Ph. Eur., Criteria B efficacy for antimicrobial preservation (AET). 
However, Goodchild and Adami do not teach or suggest "one or more water soluble complexes, each comprising one or more of a cyclodextrin or a cyclodextrin derivative, and a hydrophobic drug"... .at least one preservative"... [and] 10 % w/v to 15 % w/v ethanol." The API disclosed in Adami [e.g., the citrate salt of Formula la] has a solubility of 2.7 mg/mL at a pH of 4.2 in 0.02 M phosphate/0.02 M acetate buffered solution." Adami, page 14, lines 28- 29. Alfaxalone (e.g., a hydrophic drug) has a solubility in water of about 0.0242 mg/mL (Exhibit A, page 4). Therefore, the solubility of Alfaxalone is about 100x lower in water than the solubility for the API in Adami in acetate buffered solution. 
Applicant has previously asserted that the "Applicant's approach is more effective for hydrophobic compounds as opposed to Adami which relies on there being some degree of solubility with the API in an aqueous environment." April 13th Office Action Response, page 17. In fact, Adami discloses: 
Assuring adequate solubility of a pharmaceutical drug in parenteral formulations is crucial, especially when the drug has low aqueous solubility. pH modification of the solution, drug salt form selection, and the use of co-solvents are common approaches used to achieve adequate solubility. Atypical approaches involve excipients, such as complexation agents. Cyclodextrin may enhance solubility by forming an inclusion complex with the drug molecule whereby the insoluble/ hydrophobic drug is inserted into the hydrophobic cavity of the cyclodextrin. The outer hydrophilic shell of the cyclodextrin molecule then enhances solubility of the entire complex. Standard terminology for cyclodextrin complexation identifies the cyclodextrin as a "host" molecule and the drug as a "guest" molecule.  Unfortunately, the cyclodextrin used to form the inclusion complex may also bind preservatives, inactivating many poorly water-soluble preservatives. (Emphasis added.) 
Page 3, lines 10-22. 
The USPTO argument in the Final Office Action - that reducing ethanol levels and adding a preservative would result in IST and sufficient preservative efficacy - ignores the importance of the solubility of the particular drug. A drug having a 100x lower solubility would be expected to have the same defects as a poorly water-soluble preservative. Therefore, (1) adding cyclodextrin to the hydrophobic drug, (2) lowering the level of ethanol so that there is enough residual preservative effect without the injection site pain, (3) adding a different preseverative to actually satisfy the preservative efficacy standard, (4) while ensuring that there is not any precipitation of the hydrophobic drug or defects in preservative efficacy would not be reasonably expected by the skilled artisan. 
The skilled artisan would reasonably expect that because 15% ethanol resulted in pain at the injection site and because a specific preservative (e.g., chlorocresol) did not result in sufficient preservative efficacy, then including both (even with slight modifications) would be unlikely to result in success in light of the much lower solubility of the particular drug, which would only add to the difficulty of maintaining a formulation suitable for IV. 
Therefore, Applicant respectfully submits that the pending claims are allowable, and urges the Examiner to withdraw the rejection.

This is not persuasive.
Citations of a few passages from the prior Office action does not comprise the full rejection that has been applied.  Applicant is referred to the applied rejection.
Arguments reiterated from prior replies have been rebutted in prior Office actions.
The Examiner points out to Applicant that the rejection is not based on generic “cyclodextrin or cyclodextrin derivative”, a “hydrophobic drug”, at least one preservative selected from a group that takes 4 lines to recite, but on the 5 elected species:
(i) alfaxalone; 
(ii) 2-hydroxypropyl-β-cyclodextrin; 
(iii) chlorocresol; 
(iv) ethanol; and 
(v) phosphate based buffer,
the claimed steps of the method, and the Antimicrobial standard required by the claims.
(i) Alphaxalone formulated in (ii) hydroxypropyl β-cyclodextrin is taught by Goodchild [0125]; the purpose is anesthesia, the same as required by the instant claims, which is actually demonstrated in the examples. Goodchild also teaches (v) phosphate based buffer.  While preservatives (including in the plural) are taught generically and non-elected benzyl alcohol is exemplified as preservative, Goodchild does not explicitly teach the elected chlorocresol or the required ethanol.  Regarding ethanol, as pointed out in the prior Office action, 
Regarding ethanol, the record is clear that Goodchild does not explicitly teach ethanol, but does mention materials in Remingtons may be used.   Review of the 2005 version of Remingtons clearly identifies, in Chapter 41 (Parenteral Preparations) on the first page of this chapter, a discussion of Vehicles.  Water is the first discussed.  Water-miscible vehicles explicitly name a number of solvents; the most important solvents explicitly name ethyl alcohol, as one of three most important (p. 802).  So the statement of Goodchild that materials taught by Remingtons can be used, clearly includes ethanol as a vehicle for parenteral preparations.  When Adami is considered, ethanol is also a preservative, but should be used in amounts less than 15%, which gives injection pain.  This leads to obviousness of amounts such as 10%.  Ethanol is therefore both a vehicle (for parenteral preparations) and a preservative, explicitly relevant based on Adami.  
Regarding the elected chlorocresol and ethanol, these are each taught by Adami and tested as preservatives, and would have been obvious to select as preservatives and ethanol also as a co-solvent/stabilizer.  As documented in the rejection, 
Adami identifies chlorocresol and ethanol individually to be effective anti-microbial preservatives. However, each are taught to be suitable antimicrobial preservatives which were tested.  The chlorocresol alone did not meet the U.S. and Europa Pharmaceopia standards, but ethanol did.  Preservatives are taught as additives by Goodchild, even suggesting more than one can be added.  Although chlorocresol and ethanol are not the most preferred by Adami, the combination of the two would have been obvious.  By adding some chlorocresol and less ethanol than Adami uses, the skilled artisan would have had a reasonable expectation of achieving the U.S. and Europa Pharmaceopia standards, but by reducing the amount of ethanol, the skilled artisan would also have reasonably expected to achieve acceptable injection site tolerance (IST).
Use of ethanol would also have reasonably provided the additional solvation benefit.  Although Goodchild discusses a polymer to solubilize, the skilled artisan would have recognized this cosolvent (language used by Adami) would have has similar solvation/stabilization as the Goodchild polymers, while contributing to the preservation effect.
The instant rejection does rely on non-preferred embodiments, chlorocresol and ethanol.  However, selection of these two preservatives, where ethanol also has a second motivating cosolvent property (which would solubilize/stabilize the Goodchild drug formulation), is still an acceptable rationale for obviousness.  See MPEP 2123 (I):
II. NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The fact that the chlorocresol and ethanol as preservatives have been described as somewhat inferior to m-cresol does not render the instant claims patentable over these references.  In formulations with a different drug, and a different cyclodextrin (compared to the SBE-CD) from those the IST tests were conducted using, the skilled artisan would not necessarily expect the same unacceptable IST.  However, the rejection basis suggests an approach whereby the ethanol amount is reduced if unacceptable IST test results occur, and balancing the aspects of antimicrobial efficacy with minimizing IST sensitivity.  The fact that these compounds are preservatives (although nonpreferred) would render obvious the combination of these two agents prima facie obvious.  
As pointed out in MPEP 2144.06 (I), “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The rejection also acknowledges the teaching of Adami that injection pain (IST) is a recognized problem with 15% ethanol.  While ethanol meets the preservation standard tested by Amami, the skilled artisan would have been motivated to use a lower amount, to relieve IST (rendering obvious the claimed 10% up to 15% ethanol), and to combine with the second chlorocresol to enhance the preservation criteria.
The Examiner again disagrees with the assertation that Remingtons is “boiler plate”, implying that it cannot be relied on for what it actually teaches.  Alleged “boiler plate language” does not negate the teaching.  The skilled artisans generally rely on the teachings of Remingtons for formulation considerations.  Even Applicants have a copy of this standard reference in their office, demonstrating this point.  The number of pages in this reference does not permit dismissing the reference and its teachings (MPEP 2131.02 (II) indicates a reference that clearly names the claimed species anticipates the claim no matter how many other species are named:  See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718.)  Remingtons, similar to the Merck Index, is construed to be satisfactory for the teachings therein, which include ethanol as a preferred vehicle material for parenteral formulations.  However, Adami clearly teaches and tests ethanol. It is not clear why Applicant continues to argue about the volume of Remingtons, especially in view of the cited MPEP passage.
Arguments about co-polymers are not considered relevant to the rejection.  Co-polymers are an alternative embodiment of Goodchild, which are optional.  Goodchild does not require co-polymers, and the rejection is not based on their inclusion.  Thus, this argument appears to be a distraction from the rejection basis.  According to MPEP 2123 (I), based on Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component), the composition without co-polymers is part of the Goodchild teachings.  However, the Examiner notes that the claims utilize open, “comprising” transition language regarding the compositions; thus, copolymers are not excluded.  It is not clear why Applicant continues to argue this irrelevant point, especially in view of the cited MPEP passage.
Arguments about competition between API and preservative(s) for the CD inclusion site, the rejection, reliant on the cited references, include considerations about competition for the cyclodextrin binding site between active compound and preservative.  In cases where excess cyclodextrin is present, the preservative is not effective to achieve antimicrobial goals.  This clearly demonstrates the point of competition, and the relevance of optimizing amounts of ingredients to achieve sufficient solubility of active agent, injection tolerance, and antimicrobial efficacy (the standards of the European and United States Pharmacopeias as recited in the instant claims) together.  Even if the particular strategy of Applicants is somehow simpler than considerations of Ademi, the rejection basis sets forth a basis rendering the claims prima facie obvious.  MPEP 2144 (IV) makes clear that a rationale different from Applicant’s is Permissible: 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)
It is noted that, for instance, 15% ethanol, with tested IST, might be alleviated by increasing the amount of the CD being used, which would have been expected to reduce the bulk solution level of ethanol to one not associated with IST.
Regarding the allegation that inclusion of chlorocresol and ethanol would have affected solubility, the Examiner is not persuaded. Example 1 of Goodchild makes clear that SBECD (30%) in a 4.6 fold molar excess solubilized alphaxalone at 10 mg/ml (1%, or 10 g/L), and was used effectively as an anaesthetic.  This alaphaxalone concentration is within the scope of claims 4 & 10 (independent claim 1 does not even require this high of a concentration).  This is taught to be a clear, colorless liquid; i.e., there is no mention under these conditions of any solubility issues with the formulation. While the claims also require a preservative (e.g., chlorocresol) and ethanol at 10-15%, Adami teaches both chlorocresol and ethanol are preservatives.  In combination, by backing off a little from the 15% ethanol (motivated to alleviate the IST), and adding chlorocresol, the skilled artisan would have reasonably expected achieving the preservation standards for multi-vial use.  The additional benefit would have been the solvent addition effect of 10-15% ethanol.  
Table VII of Adami documents that 15% ethanol with as low as 5% SBE-CD (1/6 of the Goodchild example concentration) had acceptable stability.  This demonstrates a stabilizing advantage of including a little less than 15% ethanol in the Goodchild formulation, further motivating the combination as more than just two known preservatives.  Because a co-solvent is likely to stabilize rather than further exacerbate solubility, the arguments do not appear to be based on the teachings of these references.  Additionally, the preservatives (including in the plural) are taught by Goodchild; apparently Goodchild did not have the worries of Applicant about solubility when one or two preservatives are added.  Thus, the Examiner maintains that there would have been a reasonable expectation of success in the obvious modification required by the claims.
Regarding discussion of sealed container, this is not taught by Goodchild (but Goodchild does discuss multiple dosing as established); however, the additional references do address multidosing and sealed containers; Ademi clearly tests for pharmacopeia standards, based on multidose strategy, and provides motivation to add the recited ethanol and preservative (chlorocresol).
The Examiner does not understand the point of multiple ratios of alfaxalone and CD; the skilled artisan is well aware of how to determine suitable ratios, and how to modify ratios, if needed, when additional ethanol and chlorocresol are added.
Regarding Applicant’s premise that there would not have been a reason to add ethanol (a cosolvent) and chlorocresol, the Examiner disagrees;  the rejection clearly provides the required rationale for this addition.  Ethanol is clearly a preservative, and is also known as a solvent; addition in an amount up to 15% would also permit this to function as a co-solvent.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611